This is a proceeding seeking to test the constitutionality of a tax law of the last legislative session (c. 184, Laws 1933) attempted to be instituted in this court by the filing and serving of a summons and complaint. Defendants question our jurisdiction on the ground that an original proceeding in this court cannot be commenced in such fashion, and that a summons prepared and served by a party is not a process of this court. We think we need not undertake to determine that question. Argument of this case proceeded at the same time as argument in case No. 7606, State ex rel Botkin et al v. Walsh et al, 61 S.D. 593,251 N.W. 189, and, in fact, the cases were really argued together. The issues presented here have been substantially adjudicated by the decision this day filed in case No. 7606, and it is therefore ordered that the present proceeding be dismissed, without costs.
All the Judges concur.
 *Page 1